Citation Nr: 1632500	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  10-30 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability.

2.  Entitlement to an initial compensable evaluation for left knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted service connection for a left shoulder disability and assigned a 20 percent evaluation, effective January 5, 2008; and granted service connection for left knee patellofemoral pain syndrome and assigned a noncompensable evaluation, effective January 5, 2008.  The Veteran appeals for higher initial evaluations.    

In February 2014, the Board remanded the issues on appeal for additional development.  As discussed below, there has not been substantial compliance with the February 2014 remand instructions, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, the Board remanded the issues on appeal to obtain current VA examinations for the Veteran's service-connected left shoulder and left knee disabilities.  His last VA examinations were in 2008 and 2010.  However, the record does not show that the AOJ scheduled the VA examinations.  An April 2014 email correspondence indicates that the AOJ unsuccessfully attempted to contact the Veteran by telephone in order to schedule his examination.  It does not appear that the AOJ actually scheduled a VA examination or attempted to contact the Veteran in some other manner after the telephone calls; therefore, the AOJ failed to comply with the Board's remand directive.  Therefore, another remand is required to provide the requested VA examinations in compliance with the February 2014 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records, including Pittsburgh VA Medical Center treatment records from September 2010 to the present.

2.  Schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected left shoulder and left knee disabilities.  Provide the examiner with the Veteran's claims file, including a copy of this REMAND.  

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, readjudicate the claims.  If the benefits sought on appeal remand denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




